DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 12/07/2020.  Claim(s) 1-6, and 8-13 are presently pending.  Claim(s) 1-5 and 7-8 is/are amended.  Claim(s) 6 is/have been cancelled.  Claim(s) 9-13 is/are new.

Response to Amendment
The objections to claims 1, 7, and 8 and rejections of claim(s) 1, 3, and 6 is/are withdrawn in light of the submitted amendment to the claims.

Response to Arguments
Regarding the rejection of claim(s) 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Oakes et al. (US Pub. No. 2015/0108758), and of claims 7 and 8 under 35 U.S.C. 103 over Oakes et al. in view of Krauss (US Pat. No. 8,154,145) the applicant(s) argues that this reference does not teach a single continuous blade attached to the turbine rotor, the single continuous blade defining a whorl pattern between endplates, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-5, 7, and 9-13 under 35 USC 102/103 over Law (US Pub. No. 2010/0032954 A1) in view of Eielsen (US Pub. No. 2006/0257241 A1), and regarding claim 8 in further view of Krauss (US Pat. No. 8,154,145 B2).  These new rejections are made in order to account for the new limitations requiring a single continuous, whorl shaped blade.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitations that “the base is configured for mounting the turbine” in line 2 and that “the turbine is configured to be installed anywhere” in line 3 render the claim to be unsupported by written description in the specification, since no passage in the specification provides any description of these capabilities, or any structure capable of producing these capabilities. 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation “the turbine… configured to be operated as multiple units at a single location or various locations, the turbine outputs being localized or centralized” in line 2-3 renders 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation that “the turbine… configured to be installed horizontally or vertically” in line 2 renders the claim to be unsupported by written description in the specification, since no passage in the specification provides any description of these capabilities, or any structure capable of producing these capabilities. 
Claims 5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, ln 3, the phrase “configured to be installed anywhere” renders the claim indefinite, since it is unclear from the phrase “installed anywhere” what are the bounds of the claim, and thus if the claim provides any further limitation over the language of claim 1.
In claim 7, ln 2, the term “location(s)” in the limitation “configured to be operated as multiple units at a single location or various locations” renders the claim indefinite, since it is unclear what the meaning of the term “location(s)” is intended to be, and thus it is unclear what the scope of the claim is intended to be.  For example, it is unclear whether location refers to a large region (square miles) or directly adjacent space.
In claim 8, ln 2, the terms “horizontally” and “vertically” in the phrase “configured to be installed horizontally or vertically” renders the claim indefinite, because no spatial orientation is given to the structure of claims 1 and 8, therefore it is unclear what orientation of the claimed turbine constitutes a horizontal or vertical configuration. 
In claim 9, ln 2, the phrases “slanted at an angle of 45 to 90 degrees” and “depending on the location of the single continuous blade” render the claim indefinite, since in regards to the former, an angle is given without respect to any directional reference (i.e. with respect to any axis or plane), therefore it is unclear what angle is being claimed, and in regards to the later, the term “location” may be interpreted as the physical location of the entire blade, and thus also the location of the turbine.  Based on such an interpretation, it is unclear how the slant angle of the single continuous blade may vary as the location of the turbine changes.  It is presented that the applicant intended to convey that the slant angle of the blade changes over the length of the blade (such as due to change in blade pitch).  
In claim 10, ln 2, the phrase “varies as the location of the single continuous blade changes” renders the claim indefinite, since the term “location” may be interpreted as the physical location of the entire blade, and thus also the location of the turbine.  Based on such an interpretation, it is unclear how the pitch of the single continuous blade may vary as the location of the turbine changes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claim(s) 1-5, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US Pub. No. 2010/0032954 A1) in view of Eielsen (US Pub. No. 2006/0257241 A1).
Regarding claim 1, Law discloses a turbine (10) configured to convert wind energy to electrical energy ([0001]), the turbine comprising:
a housing (Fig. 1, #2-3 and 16) having open ends and allowing passage of air through the open ends (Fig. 1), the housing defining a duct ([0020] and [0023]) and comprising a base (3), sidewalls (aerofoils 2), and a ceiling (16) ([0046-0047] and [0051]); 
a turbine rotor (1a) arranged inside the housing and supported by the sidewalls (Fig. 1-2b); 
a turbine shaft (5a) housed by the turbine rotor (Fig. 2a, [0047]); 
endplates (3, 16) attached to the turbine rotor (Fig. 1, [0048] and [0051]; here, the base 3 and ceiling 16 are plate-shaped members positioned at the ends of the rotors, attached by bearings); 
multiple continuous blades (1) attached to the turbine rotor, the multiple continuous blades defining a whorl pattern between the endplates ([0028]; here, rotor blades that are helical in shape are continuous and in a “whorl” configuration).
Law does not teach that the turbine rotor includes a single continuous blade.  
Eielsen exhibits (Fig. 1-2) a screw turbine rotor (1) comprising a single helical turbine blade (4) mounted on a shaft (2) and supported by bearings (3) ([0022]).  Eielsen further teaches that the use of a screw geometry may achieve high efficiency in a fluid flow ([0008]).
Because Law and Eielsen both describe helical rotor blades for turbines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helical rotor of Law by replacing it with the helical screw rotor of Eielsen, since this configuration is known in the art to provide high efficiency in fluid flows, as described by Eielsen ([0008]).
 Regarding claim 2, Law further discloses that the turbine is configured to employ variations of duct pressures to operate the turbine rotor ([0023]). 
Regarding claim 3, Law further discloses that the turbine comprises fixtures including one or more aerofoils (2), one or more cylinders (5), and turbine endplates (see above), configured to achieve desired duct pressures ([0020] and [0023]).
Regarding claim 4, Law further discloses that the fixtures are configured to be placed strategically ([0020] and [0023]; here, the aerofoils, rotor shaft (cylinder), and endplates are placed to create a decrease in air pressure thereby maximizing the velocity of the wind to the rotor).
Regarding claim 5, Law further discloses that
the base is configured for mounting the turbine ([0047]; here base 3 is attached to static support 4 for mounting), and 
the turbine is configured to be installed anywhere ([0062] and [0063]; here, the turbine may be mounted on land or sea).
Regarding claim 7, Law further discloses that the turbine is configured to be operated as multiple units at a single location (Fig. 6a, [0063]) or various locations (Fig. 6a-6b, and [0063]-[0064]; here, Law teaches that the turbines may be used on land or sea).  Law also teaches that each of the turbine outputs may be localized ([0029] and [0057]; here the generator of a single turbine outputs locally to that turbine).  While Law does not explicitly disclose that the outputs of an array of turbines may be centralized, it is well known in the art and would be obvious to one of ordinary skill in the art to configure the electrical output of an array of turbines, such as those in Fig. 6a-6b and [0064], to be centralized as a single array output, due to simplicity of design in connecting the output to an electrical grid.
Regarding claim 9, Eielsen teaches that the single continuous blade is slanted at an angle of 45 to 90 degrees, depending on the location of the single continuous blade (Fig. 1-4 and [0009])  Here, it is 
Regarding claim 10, Eielsen teaches the pitch of the single continuous blade varies as the location of the single continuous blade changes ([0009]; here, Eielsen teaches that the blade may have variable pitch along the axis.  It therefore would be obvious, based on these teachings, to use a single continuous blade with variable pitch, as taught by Eielsen).
Regarding claim 11, Law further discloses that two aerofoils (2) are attached to the ceiling and the base, respectively (Fig. 1, [0048]; here, the two aerofoils are attached at top and bottom surfaces to the ceiling and base plates).
Regarding claim 12, Law discloses that the aerofoils have a small non-zero angle of attack with the flow direction (Fig. 2a; here it is visually apparent that the chord line of the aerofoils is at a small angle of attack with regards to the axis passing through the turbine), and teaches that the aerofoils are shaped to create a desired decrease in air pressure ([0023], ln 2-3).   While Law does not explicitly teach that the aerofoils have an angle of attack of 10 degrees, it would be obvious to one of ordinary skill in the art to shape the aerofoils such that they have an angle of attack of 10 degrees, as a matter of simple design optimization, since Law teaches that the shape of the aerofoils may be designed to produce a desired pressure decrease across the rotors ([0023]) (see MPEP 2144.05(II)).
Regarding claim 13, while Law does not explicitly teach that each aerofoil has a leading edge having a chord angle of 45 degrees, it would be obvious to one of ordinary skill in the art to shape the .
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Law (US Pub. No. 2010/0032954 A1) or, in the alternative in view of Eielsen (US Pub. No. 2006/0257241 A1) according to claim 1, and in further view of Krauss (US Pat. No. 8,154,145 B2).
Regarding claim 8, Law discloses that the turbine is configured to be installed vertically (Fig. 1, and 6a-6b).  Law fails to teach that the turbine is configured such that it may also be installed horizontally.
Krauss teaches (Fig. 1) a similar pivot-able wind turbine device, including a rotor (Fig. 2) housed in a duct structure that includes two aerofoils (9).  Krauss teaches that the turbines are configured such that it may also be installed horizontally or vertically (Col. 9, ln 14-18), to allow the turbines to be installed in any desired position, including for use in a car, for example (Col. 4, ln 58-63). 
Because both Krauss and Law describe pivot-able wind turbine designs housed by duct structures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Law such that the turbine may also be mounted horizontally, in order to allow the turbine to be used in any desired position, and to be used in applications such as within a car as described in Krauss (Col. 4, ln 58-63 and Col. 9, ln 14-18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Wiehe can be reached on (571)272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC A LANGE/Examiner, Art Unit 3745               

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747